DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31, in line 3, recites “a first circuitry to adaptively assign the first machine to a first group and to adaptively assign the second machine to a second group…” which is not supported by the specification as originally filed and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 201400173311), hereinafter referred to as Park in view of Atlaf et al. (US 8,671,179), hereinafter referred to as Atlaf.

Referring to claim 31, Park teaches, as claimed, an apparatus comprising: a plurality of machines including a first machine and a second machine (i.e.-core 310A and core 340A, see fig. 3); a first circuitry to adaptively assign the first machine to a first group (i.e.-assigning core 310A to group 110-1, see fig. 3) and to adaptively assign the second machine to a second group (i.e.-assigning core 340A to group 110-2, see fig. 3), a second circuitry to assign a first maximum frequency limit for the 
However, Park does not teach the group assignments: being adaptive; and being based at least in part on a first workload with higher quality-of-service (QoS) than a second workload with lower QoS, wherein the first workload is assigned to the first machine and the second workload is assigned to the second machine.  
On the other hand, Atlaf discloses method and system for dynamically and adaptively adding best suited processing components into clusters based on workloads that affect quality-of-service (QoS) (see Abstract and col. 2, lines 6-13).
Therefore, before the effective date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings Park so that the group assignments are adaptive; and is based at least in part on a first workload with higher quality-of-service (QoS) than a second workload with lower QoS, wherein the first workload is assigned to the first machine and the second workload is 

As to claim 32, the modified Park in view of Atlaf teaches the apparatus of claim 31, wherein information about the QoS of the first workload and the second workload are stored in a table (see Atlaf, col. 3, lines 17-18 and 44-48).

As to claim 35, the modified Park teaches the apparatus of claim 31, wherein the plurality of machines are a plurality of processor cores, wherein the first machine is a first processor core, and wherein the second machine is a second processor core (i.e.-core 310A and core 340A, see fig. 3).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Atlaf, as applied to claim 31 above, and further in view of Rombach et al. (US 2008/0215805), hereinafter referred to as Rombach.

As to claims 33 and 34, the modified Park teaches the claimed invention except the limitation of claims 33 and 34.

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Park so that the first maximum frequency limit is stored in a first register, and the second maximum frequency limit is stored in a second register; and incorporate a phase locked loop whose output clock frequency is controlled by the first or second registers, as taught by Rombach. The motivation for doing so would have been to provide a data buffer/register with a mechanism to optimize the timing at the registers, so as to reduce propagation delay time.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Atlaf, as applied to claim 31 above, and further in view of Talwar et al. (US 2009/0271646), hereinafter referred to as Talwar.

As to claim 36, the modified Park teaches the claimed invention except the limitation of claim 36.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Park so that the plurality of machines are a plurality of virtual machines, wherein the first machine is a first virtual machine, and wherein the second machine is a second virtual machine, The motivation for doing so would have been to implement the Park’s method and system for operating multi-core processors in a virtualized environment with virtual machines hosted by cores in different clusters. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner. 


Allowable Subject Matter
Claims 1-16, 18-24 and 28-30 are allowed.

Response to Arguments
Applicant's arguments filed on 11/20/2020 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184